DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 16-28, Tümer (U. S. Patent No. 5,943,388 A) disclosed a method that comprises: 
6(a) transmitting X-radiation with a spectral range through a subject product, the subject 7product being a first product type which is defined as including at least a first component and a 8second component, the first component having an X-radiation absorption coefficient which is 9different from an X-radiation absorption coefficient of the second component (column 12, lines 31-54); 
10(b) detecting portions of the X-radiation which have passed through the subject product, the 11detecting being performed with a spectrally-resolving X-radiation detector along a number of 12adjacent pixels such that the X-radiation detected at each respective pixel is spectrally-resolved 13into a number of energy channels with each respective energy channel assigned a quanta of 14X-radiation detected at the respective pixel in an energy range defined for the respective 15energy channel to produce a respective spectral value at each respective energy channel for the 16respective pixel, the detected portions of X-radiation comprising image data which for each 17respective pixel includes a respective spectral value for selected or all energy channels of the 18respective pixel, or a respective total spectral value for each of one or more groups of 19adjacent energy channels of the respective pixel, or both a respective total spectral value for 20each of one or more groups of adjacent energy channels of the respective pixel and a 21respective spectral value for one or more energy channels not included in the one or more groups 22of adjacent energy channels (column 12, line 60- column 13, line 57; column 16, lines 55-65). 
However, the prior art failed to disclose or fairly suggested that the method further comprises:
(c) assigning a mapping rule to all pixels or to groups of one or more pixels of the number of Page 2 of 121155.1036adjacent pixels, the mapping rule being determined for the first product type and mapping 2spectral values and total spectral values included in the image data for the respective pixel to a 3total image value of an image point of a total image for the subject product.

With respect to claims 29-31, Tümer (U. S. Patent No. 5,943,388 A) disclosed a device that comprises: 
5(a) a radiation-generating device (10) including at least one X-ray source for generating X- 6radiation with a spectral range; and
7(b) a spectrally-resolving X-radiation detector (13) operable for detecting the X-radiation that has 8passed through a subject product at each of a number of adjacent pixels (17) such that the X-radiation detected at each respective pixel is 10spectrally-resolved into a number of energy channels (19) with each respective energy channel 11assigned a quanta of X-radiation detected at the respective pixel in an energy range 12defined for the respective energy channel to produce a respective spectral value at each 13respective energy channel defined for the respective  pixel, the detected X-radiation 14comprising image data which for each respective pixel includes a respective spectral value for 15selected or all energy channels of the respective pixel, or a respective total spectral value for 16each of one or more groups of adjacent energy channels of the respective pixel, or both a 17respective total spectral value for each of one or more groups of adjacent energy channels of the 18respective pixel and a respective spectral value for one or more energy channels not included 19in the one or more groups of adjacent energy channels (column 12, line 60- column 13, line 57; column 16, lines 55-65).
However,  However, the prior art failed to disclose or fairly suggested that the device further comprises:
20(c) an evaluation and control unit operatively connected to receive the image data and for 21assigning a mapping rule to all pixels or to groups of one or more pixels of the number of 22adjacent pixels, the mapping rule being determined for a first product type and mapping spectral values and total spectral values included in the image data for the respective pixel to a total Page 7 of 121155.1036image value of an image point of a total image for the subject product.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 26 June 2022 with respect to claims 16-28 have been fully considered.  The objection of claims 16-28 has been withdrawn.
Applicant’s amendments filed 26 June 2022 with respect to claim 17 have been fully considered.  The objection of claim 17 has been withdrawn.
Applicant’s amendments filed 26 June 2022 with respect to claims 18 and 19 have been fully considered.  The objection of claims 18 and 19 has been withdrawn.
Applicant’s amendments filed 26 June 2022 with respect to claim 19 have been fully considered.  The objection of claim 19 has been withdrawn.
Applicant’s amendments filed 26 June 2022 with respect to claims 20-22 have been fully considered.  The objection of claims 20-22 has been withdrawn.
Applicant’s amendments filed 26 June 2022 with respect to claims 21 and 22 have been fully considered.  The objection of claims 21 and 22 has been withdrawn.
Applicant’s amendments filed 26 June 2022 with respect to claim 22 have been fully considered.  The objection of claim 22 has been withdrawn.
Applicant’s amendments filed 26 June 2022 with respect to claims 23 and 24 have been fully considered.  The objection of claims 23 and 24 has been withdrawn.
Applicant’s amendments filed 26 June 2022 with respect to claim 24 have been fully considered.  The objection of claim 24 has been withdrawn.
Applicant’s amendments filed 26 June 2022 with respect to claim 25 have been fully considered.  The objection of claim 25 has been withdrawn.
Applicant’s amendments filed 26 June 2022 with respect to claims 26 and 27 have been fully considered.  The objection of claims 26 and 27 has been withdrawn.
Applicant’s amendments filed 26 June 2022 with respect to claim 27 have been fully considered.  The objection of claim 27 has been withdrawn.
Applicant’s amendments filed 26 June 2022 with respect to claim 30 have been fully considered.  The objection of claim 30 has been withdrawn.
Applicant’s amendments filed 26 June 2022 with respect to claim 31 have been fully considered.  The objection of claim 31 has been withdrawn.
Applicant’s amendments filed 26 June 2022 with respect to claims 16-31 have been fully considered.  The rejection of claims 16-31 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yamakawa et al. (U. S. Patent No. 11,331,068 B2) disclosed an X-ray device, an X-ray inspection method, and a data-processing apparatus.
Yamakawa et al. (U. S. Patent No. 10,502,698 B2) disclosed an X-ray examination system comprising a data-processing apparatus and a data-processing method for an X-ray examination.
Jimenez, Jr. et al. (U. S. Patent No. 10,261,033 B2) disclosed a material-identification system.
Kim et al. (U. S. Patent No. 10,083,520 B2) disclosed a radiographic imaging apparatus and a radiographic image-generation method.
Cao (U. S. Patent No. 10,061,038 B2) disclosed a semiconductor X-ray detector.
Danielsson et al. (U. S. Patent No. 9,867,580 B2) disclosed X-ray imaging based on image data from a photon-counting multi-bin X-ray detector.
Sung et al. (U. S. Patent No. 9,791,384 B2) disclosed an X-ray imaging apparatus and a method for generating an X-ray image.
Wang et al. (U. S. Patent No. 9,706,967 B2) disclosed energy-weighted single-binning for a photon-counting detector.
Kang et al. (U. S. Patent No. 9,517,045 B2) disclosed a radiographic imaging apparatus comprising a photon-counting radiographic detector. and a method of correcting threshold energies in a photon-counting radiographic detector. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884